Citation Nr: 1529938	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  94-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for residuals of a head injury.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.   

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  This case was most recently before the Board in March 2013, when it was remanded for additional development.  

In November 2006, October 2007, and March 2013, the Board referred claims for service connection for periodontal disease and entitlement to compensation under 38 U.S.C. § 1151 for VA's failure to treat the Veteran's gum disease and cracked teeth to the RO for appropriate action.  It does not appear that these issues have been addressed and they are again referred to the RO.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

In March 2013, the Board remanded this matter for further development, notably to obtain an opinion concerning whether the Veteran had residuals of in-service head injury.  Although an opinion was obtained, the rationale for the opinion does not address the February 2007 Intellectual Assessment as instructed by the Board.  Compliance with remand directives by the originating agency is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal must again be remanded for compliance with the Board's remand directives. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent VA medical records.

2.  Then, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine whether the Veteran has residuals of in-service head trauma.  

The physician should be requested to state an opinion as to whether there is a 50 percent or better probability that the Veteran has an impairment or abnormality etiologically related to a significant in-service head injury and if so the physician should identify the impairment and/or abnormality.  

The physician must accept the occurrence of a significant in-service head injury when rendering the opinion. 

The physician must discuss the February 2007 Intellectual Assessment prepared by Dr. JD. 

The physician must also provide the rationale for any opinion expressed.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and afford him the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




